Citation Nr: 1039706	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-24 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO that, in pertinent 
part, denied service connection for hearing loss and tinnitus.

The Board's present decision is limited an adjudication of the 
Veteran's claim for service connection for tinnitus.  For the 
reasons set forth below, her claim for service connection for 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has tinnitus.

2.  It is at least as likely as not that the Veteran's tinnitus 
had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus.  
She says that she was exposed to excessive noise during service 
while working in the vicinity of flight lines.  She essentially 
maintains that she has had ringing in her ears since sometime in 
the 1990's.  She reports that became increasingly aware of the 
ringing a few months after service, when she was no longer 
working around jet aircraft.

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Generally, in order to prove 
service connection, there must be competent, credible evidence of 
(1) a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or link, 
between the current disability and the in-service disease or 
injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the evidence supports 
the Veteran's claim for service connection for tinnitus.  The 
Veteran has offered sworn testimony to the effect that her 
tinnitus had its onset in service and has continued ever since.  
She is competent to report the onset and progression of symptoms 
she has experienced, and the Board finds no compelling reason to 
question the credibility of her testimony.  An in-service report, 
dated in May 1997, indicating that she at that time denied having 
ringing in the ears, is not wholly inconsistent with her report 
that her tinnitus had its onset in the 1990's, and a VA examiner 
who opined in May 2004 that it was unlikely that the Veteran's 
tinnitus was due to noise exposure during service did not comment 
upon the likelihood of other possible in-service etiologies.  The 
evidence, at a minimum, gives rise to a reasonable doubt on the 
question of whether tinnitus was incurred in service.  38 C.F.R. 
§ 3.102 (2009).  Service connection for tinnitus is therefore 
granted.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the requirements 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), have been 
satisfied.  That matter is moot.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's claim for service connection for hearing loss has 
been denied on grounds that she is not shown to have a current 
hearing "disability," as VA defines that term.  See 38 C.F.R. 
§ 3.385 (2009) (indicating that, for VA purposes, impaired 
hearing is considered to be a disability only if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at least 
three of those frequencies is 26 decibels or greater; or if 
speech recognition scores using the Maryland CNC test are less 
than 94 percent).

The Veteran last underwent a formal audiometric examination for 
VA compensation purposes in May 2004.  During a Board hearing 
held before the undersigned in August 2010, she offered testimony 
to the effect that her hearing impairment had been getting 
progressively worse.  She also testified that she had had a VA 
hearing test "a couple of months ago."  The report of that test 
is not of record.

The Veteran's testimony with respect to worsening raises 
questions with respect to whether she may now have a hearing 
"disability" as defined by regulation.   Accordingly, and in 
light of her assertions to the effect that additional VA records, 
relevant to her appeal, exist and can be obtained, additional 
development is necessary.  See, e.g., 38 C.F.R. § 3.327(a) (2004) 
(re-examinations are generally required if evidence indicates 
that there has been a material change in a disability or that the 
current rating may be incorrect); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).  A remand is required.  
38 C.F.R. § 19.9 (2009).
 
For the reasons stated, this case is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the Veteran 
and her representative relative to her claim for 
service connection for hearing loss.  Among 
other things, the letter should contain notice 
of the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
and her representative should be given a 
reasonable opportunity to respond to the notice, 
and any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.  

2.  Obtain copies of records pertaining to any 
relevant VA treatment the Veteran has received 
since the time that records of such treatment 
were last procured in October 2008, to include 
any reports of audiometric testing, following 
the procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

3.  After all of the foregoing development has 
been completed, schedule the Veteran for an 
audiometric examination.  After reviewing the 
claims file, examining the Veteran, and 
conducting audiometric and speech discrimination 
(Maryland CNC) testing of both ears, the 
examiner should offer an opinion as to whether 
it is at least as likely as not (i.e., whether 
it is 50 percent or more probable) that the 
Veteran has a current hearing disability that 
can be attributed to service, to include any in-
service exposure to noise.  In so doing, the 
examiner should discuss the significance, if 
any, of entries on periodic in-service 
examination reports, dated in April 1990 and 
August 1994, which appear to reflect findings of 
mild, bilateral, high-frequency hearing loss, 
and a DD Form 2216 ("Hearing Conservation 
Data") which appears to show that "significant 
threshold shifts" were identified on in-service 
audiometric testing in December 1998 and April 
1999.  A complete rationale for all opinions 
should be provided.

4.  Thereafter, take adjudicatory action on the 
Veteran's claim for service connection for 
hearing loss.  If the benefit sought remains 
denied, furnish a supplemental statement of the 
case (SSOC) to the Veteran and her 
representative.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until she receives further notice, but 
she may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


